DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (a mass transfer assembly apparatus) in the reply filed on 6/2/2021 is acknowledged.
Applicant’s election without traverse of Species I (the embodiment of Figures 2-4) in the reply filed on 6/2/2021 is acknowledged.
In the subsequent reply filed 7/15/2021, Applicant canceled all of previously pending claims 1-20 and added new claims 21-39.
In the reply filed 7/15/2021, Applicant asserts that all of the new claims 21-39 are drawn to elected Group I (a mass transfer assembly apparatus). On this matter examiner agrees. All of pending claims 21-39 are drawn to elected Group I.
In the reply filed 7/15/2021, Applicant asserts that all of the new claims 21-39 are drawn to elected Species I (the embodiment of Figures 2-4). Examiner respectfully disagrees. 
A review of the claims shows that: 
Claims 21, 22, 33, 34, and 39 are generic. 
Claims 23, 28, and 29 are sub-generic, being readable on both elected species I and non-elected species II.
Claims 24-26, 35 and 36 drawn exclusively to elected species I.
Claims 27 and 37 are drawn exclusively on non-elected species II.
Claims 30-32 and 38 are drawn exclusively on non-elected species III.
In summary, claims 21-26, 28, 29, 33-36 and 39 are readable upon elected species I.
Claims 21-26, 28, 29, 33-36 and 39, being readable upon elected species I, are examined on their merits here below. 
Claims 27, 30-32, 37, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2021.

Claim Objections
Claims 28, 29, and 39 are objected to because of the following informalities:  
With regard to claim 28: In line 1, “including” should be amended to recite either --further including-- or --further comprising--.
  With regard to claim 28: In line 1, “another weir” should be amended to recite --an additional weir--.
The use of the term “another” in the claims is objectionable in and of itself. Regardless, if Applicant were to later reference the weir introduced in claim 28, e.g. in a dependent claim, they would be forced to refer to said weir using the phrase “the another weir”, a phrase which is grammatically awkward. Phrases such as --an additional weir-- and --the additional weir-- are far less awkward.
With regard to claim 29: In line 1, “including” should be amended to recite either --further including-- or --further comprising--.
With regard to claim 39: In line 1, “another one of the dividing walls” should be amended to recite --an additional dividing wall--.
The use of the term “another” in the claims is objectionable in and of itself. Regardless, if Applicant were to later reference the dividing wall introduced in claim 39, e.g. in a dependent claim, they would be forced to refer to said weir using the phrase “the another one of the dividing walls”, a phrase which is grammatically awkward. Phrases such as --an additional dividing wall-- and --the additional dividing wall-- are far less awkward.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28, 33-36, and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the first and second heights" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the other one of the outflow boxes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites dependency on canceled claim 1, rendering claim 33 and all of its dependents indefinite in scope. 
Given the prosecution history, it seems that Applicant intended for claim 33 to recite dependency on independent claim 21. Therefore, for the purposes of examination, claim 33 has been treated as a dependent of claim 21.
Applicant should amend claim 33 to clarify the dependency thereof as appropriate.
Claims 34-36 are rejected due to their dependency on indefinite claim 33.
 Claim 35 recites the limitation "the first and second heights" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites “a first height” in line 2. It is unclear if said first height is the same first height as that recited in claim 35.
Applicant should amend claim 36 to clarify as appropriate.
Claim 36 recites “a second height” in line 3. . It is unclear if said second height is the same second height as that recited in claim 35.
Applicant should amend claim 36 to clarify as appropriate.
Claim 39 recites “the mass transfer column of claim 32,” in the preamble thereof. However, claim 32 is drawn to a “mass transfer assembly”, not a mass transfer column. On the other hand, claim 33 is 
For the purposes of examination, claim 39 has been treated as a dependent of claim 33.
Applicant should be aware that claim 39 is technically dependent on a claim that is withdrawn as belonging to a non-elected species. Should the dependency of claim 39 remain unaltered in Applicant’s response to this Office Action, claim 39 will be withdrawn from consideration as belonging to the same non-elected species as claim 32 upon which it ostensibly depends. 
Claim 39 recites the limitation "the dividing walls" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. There exists antecedent basis only for a single dividing wall. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2016/0263492), hereafter referred to as Gao.
With regard to claim 21: Gao teaches a mass transfer assembly for use in an open internal region within a mass transfer column (divided-wall column) 10 (Figure 1, Abstract, paragraphs [0049], [0050], [0053]), the mass transfer assembly comprising:
A dividing wall (partition plate) 11 forming first and second sub-regions (zones II and III) on opposite sides of the dividing wall 11 (Figures 1 and 3, Abstract, paragraphs [0049]-[0050]).

A liquid flow divider (liquid splitter plate) 20 positioned above the dividing wall 11 for delivering a volumetric split of liquid to the first and second sub-regions (zones II and III) and moveable between a first configuration for delivering a volumetric flow of liquid to the first sub-region (Zone II), i.e. a first configuration wherein the liquid flow divider 20 is tilted at an angle of 20° from vertical towards the first sub-region (zone II) such that more liquid flows into the second sub-region (Zone III) than into the first sub-region (Zone II), and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region (Zone II), i.e. a second configuration wherein the liquid flow divider 20 is tilted at an angle of 10° from vertical towards the second sub-region (Zone III) such that more liquid flows into the first sub-region (Zone II) than into the second sub-region (Zone III), to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions (zones II and III) on the opposite sides of the dividing wall 11 (Figures 1 and 3, Abstract, paragraphs [0049]-[0056]). 
Note: The liquid flow divider 20 of Gao is clearly capable of moving between the above described first and second configurations as evidenced by Gao’s teaching that the liquid flow divider 20 preferably has a rotation angle in the range of 80° to -80° with respect to an axis of the divided wall column (paragraph [0050]).
Note: Although it is not explicitly taught, it is clear that the above described second configuration (i.e. the configuration wherein the liquid flow divider is tilted at an angle of 10° from vertical towards the second sub-region [Zone III]) will deliver a greater volumetric flow of liquid to the first sub-region (Zone II) than the above described first configuration (configuration wherein the liquid flow divider 20 is tilted at an angle of 20° from vertical towards the first sub-region [Zone II]). This is because, in the first configuration, the liquid flow divider 20 is tilted towards the first sub-region [Zone II] and thus, will divert an amount of liquid descending from a portion of Zone I lying over the first sub-region [Zone II] away from the first sub-region [zone II] and into the second sub-region [zone III]. Likewise, in the second configuration, the liquid flow divider 20 is tilted towards the second sub-region [Zone III] and thus, will divert an amount of liquid 
With regard to claim 22: As discussed in the rejection of claim 21 above, in the first configuration (i.e. the configuration wherein the liquid flow divider 20 is tilted at an angle of 20° from vertical towards the first sub-region [zone II]), the liquid flow divider 20 will divert an amount of liquid descending from a portion of Zone I lying over the first sub-region [Zone II] away from the first sub-region [zone II] and into the second sub-region [zone III]. Therefore, it is understood that when the liquid flow divider 20 is in the first configuration (i.e. the configuration wherein the liquid flow divider 20 is tilted at an angle of 20° from vertical towards the first sub-region [zone II]), the volumetric flow of liquid to the first sub-region (zone II) is less than a volumetric flow for liquid to the second sub-region (zone III).
As discussed in the rejection of claim 21 above, in the second configuration (i.e. the configuration wherein the liquid flow divider is tilted at an angle of 10° from vertical towards the second sub-region [Zone III]), the liquid flow divider will divert an amount of liquid descending from a portion of Zone I lying over the second sub-region [Zone III] away from the second sub-region [zone III] and into the first sub-region [zone II]). Therefore, it is understood that when the liquid flow divider is in the second configuration 20 (i.e. the configuration wherein the liquid flow divider is tilted at an angle of 10° from vertical towards the second sub-region [Zone III]), the volumetric flow of liquid into the first sub-region (zone II) is greater than the volumetric flow of liquid to the second sub-region.
With regard to claim 33: Gao teaches a mass transfer column (divided-wall column) 10 (Figures 1 and 3, Abstract, paragraphs [0049]-[0056]), the mass transfer column 10 comprising:
A shell (outer wall) and an open internal region defined by said shell (Figures 1 and 3, Abstract, paragraphs [0049]-[0056]), and a mass transfer assembly as defined by claim 21 positioned within said open internal region (see rejection of claim 21 above for details; Figures 1 and 3, Abstract, paragraphs [0049]-[0056]).
With regard to claim 34: As discussed in the rejection of claim 21 above, in the first configuration (i.e. the configuration wherein the liquid flow divider 20 is tilted at an angle of 20° from vertical towards the first sub-region [zone II]), the liquid flow divider 20 will divert an amount of liquid descending from a portion of Zone I lying over the first sub-region [Zone II] away from the first sub-region 
As discussed in the rejection of claim 21 above, in the second configuration (i.e. the configuration wherein the liquid flow divider is tilted at an angle of 10° from vertical towards the second sub-region [Zone III]), the liquid flow divider will divert an amount of liquid descending from a portion of Zone I lying over the second sub-region [Zone III] away from the second sub-region [zone III] and into the first sub-region [zone II]). Therefore, it is understood that when the liquid flow divider is in the second configuration 20 (i.e. the configuration wherein the liquid flow divider is tilted at an angle of 10° from vertical towards the second sub-region [Zone III]), the volumetric flow of liquid into the first sub-region (zone II) is greater than the volumetric flow of liquid to the second sub-region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 23-26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, as applied to claim 22 above, and in further view of Winter et al. (US 4,167,475), hereafter referred to as Winter.
With regard to claim 23: Gao teaches all of the limitations of claim 22 as detailed in the 102 rejections above.
Gao does not explicitly teach that the liquid flow divider comprises an inlet box for receiving an inflow of liquid, separate outflow boxes positioned to receive an outflow of liquid from the inlet box and respectively redistribute it as the volumetric flow of liquid to the first sub-region and the volumetric flow of liquid to the second sub-region, and an outlet weir over and/or through which the outflow of liquid must flow from the inlet box to one of the outflow boxes.
However, such liquid flow dividers are known in the art. For example, Winter teaches a mass transfer assembly comprising a liquid flow divider similar in form to that of Gao, i.e. in that the liquid flow divider of Winter comprises a pivotable liquid flow divider plate (diversion plate) 52 (Figures 3 and 4, Column 8 Line 65-Column 9 Line 40), the liquid flow divider of Winter comprising: an inlet box (liquid collection trough) 50 for receiving an inflow of liquid (Figures 3 and 4, Column 8 Line 65-Column 9 Line 40); separate outflow boxes (left and right halves of fractionation tray 62 positioned on either side of diversion plate 52) positioned to receive an outflow of liquid from the inlet box 50 and respectively redistribute it as a volumetric flow of liquid to a first sub-region (left side of column 46) and a volumetric flow of liquid to the second sub-region (right side of column 46) (Figures 3 and 4, Column 8 Line 65-Column 9 Line 40); and an outlet weir (diversion plate) 52 over which the outflow of liquid must flow from the inlet box 50 to the outflow boxes (the left or right half of fractionation tray 62) (Figures 3 and 4, Column 8 Line 65-Column 9 Line 40).
The liquid flow divider of Winter is configured for delivering a volumetric split of liquid to the first and second sub-regions (left and right sides of column 46 respectively) and moveable between a first configuration for delivering a volumetric flow of liquid to the first sub-region (left side of column 46), i.e. a first configuration wherein the outlet weir 52 is tilted at an angle of 20° from vertical towards the first sub-
Note: The diversion plate 52 of Winter qualifies as an outlet weir as it is a barrier over which at least a portion of liquid exiting the inlet box flows (Figures 3 and 4, Column 8 Line 65-Column 9 Line 61). It should also be recognized that the inlet box 50 of Winter comprises an additional outlet weir in the form of notch 51 (Figures 3 and 4, Column 8 Line 65-Column 9 Line 61).
Note: After viewing Figure 3 of Winter, A person having ordinary skill in the art would expect the liquid flow divider of Winter to be capable of moving between the above described first and second configurations, i.e. wherein the diversion plate is angled as described above. Specifically, the depiction of the diversion plate 52 in Figure 3 suggests that it is pivotable to angles of at least about 45 °C from vertical.
Note: Although it is not explicitly taught, it is clear that the above described second configuration (i.e. the configuration wherein the outlet weir 52 is tilted at an angle of 10° from vertical towards the second sub-region [right side of column 46]), will deliver a greater volumetric flow of liquid to the first sub-region (left side of column) than the above described first configuration (i.e. the configuration wherein the outlet weir 52 is tilted at an angle of 20° from vertical towards the first sub-region [left side of column]). This is because, in the first configuration, the outlet weir 52 is tilted towards the first sub-region [left side of column] and thus, will divert an amount of liquid descending from a portion of the inlet box 50 lying over the first sub-region [left side of column] away from the first sub-region [left side of column] and into the second sub-region [right side of column]. Likewise, in the second configuration, the outlet weir 52 is tilted towards the second sub-region [right side of column] and thus, will divert an amount of liquid descending 
In view of the above, a person having ordinary skill in the art would recognize that the liquid flow divider of Winter is a functional equivalent to the liquid flow divider in Gao. In other words, a person having ordinary skill in the art would have a reasonable expectation that the flow diver of Winter could be successfully used to divide flow in the place of the flow divider in Gao. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gao in view of Winter by replacing the liquid flow divider of Gao with a liquid flow divider like that of Winter, i.e. a flow divider having an inlet box for receiving an inflow of liquid, separate outflow boxes positioned to receive an outflow of liquid from the inlet box and respectively redistribute it as the volumetric flow of liquid to the first sub-region and the volumetric flow of liquid to the second sub-region, and an outlet weir over which the outflow of liquid must flow from the inlet box to one of the outflow boxes, in order to obtain a mass transfer system having a predictably functional liquid flow divider.
With regard to claim 24: Although it is not explicitly taught, it is understood that when the liquid flow divider of modified Gao is in the first configuration (i.e. the configuration wherein the outlet weir 52 is tilted at an angle of 20° from vertical towards the first sub-region [left side of column/zone II]), the outlet weir 52 necessarily extends to a first height. Likewise, it is understood that when the liquid flow divider of modified Gao is in the second configuration (i.e. the configuration wherein the outlet weir 52 is tilted at an angle of 10° from vertical towards the second sub-region [right side of column/zone III]), the outlet weir necessarily extends to a second height. With knowledge of basic trigonometry, it is understood that the second height is greater than the first height. Specifically, the height to which the outlet weir 52 extends is understood to follow the function H=L*cosΘ, wherein H = height, L = the length of the outlet weir, and Θ = the angle at which the weir is positioned from vertical. Using said function, it is can be understood that the height of the weir 52 in the second configuration (i.e. the configuration wherein the outlet weir 52 is tilted at an angle of 10° from vertical towards the second sub-region [right side of column/zone III]) is greater 
With regard to claim 25: The liquid flow divider of modified Gao further comprises an actuator (outer end) 55 and linkage coupling (connecting rod) 53 coupling the actuator with the outlet weir 52and associated with the outlet weir 52 for moving the outlet weir between the first and second heights (Winter: Figures 3 and 4, Column 8 Line 65-Column 9 Line 61).
With regard to claim 26: The outlet weir 52 is pivotably mounted and said actuator 55 is operably coupled with the outlet weir 52 for causing the outlet weir 52 to pivot between the first and second heights (Winter: Figures 3 and 4, Column 8 Line 65-Column 9 Line 61).
With regard to claim 28: Modified Gao further includes another weir (notch) 51 over which the outflow of liquid must flow from the inlet box 50 to the outflow boxes, including but not limited to “the other one of the outflow boxes” (Winter: Figures 3 and 4, Column 8 Line 65-Column 9 Line 61).
With regard to claim 29: Modified Gao further includes outlets (downcomers) 57 in said outlet boxes (left and right sides of tray 62) for passage of said volumetric flows of liquid (Winter: Figures 3 and 4, Column 8 Line 65-Column 9 Line 61).

Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, as applied to claim 34 above, and in further view of Winter.
With regard to claims 35 and 36: Gao teaches all of the limitations of claim 22 as detailed in the 102 rejections above.
Gao does not explicitly teach that the liquid flow divider comprises an inlet box for receiving an inflow of liquid, separate outflow boxes positioned to receive an outflow of liquid from the inlet box and respectively redistribute it as the volumetric flow of liquid to the first sub-region and the volumetric flow of liquid to the second sub-region, and an outlet weir over and/or through which the outflow of liquid must flow from the inlet box to one of the outflow boxes.
However, such liquid flow dividers are known in the art. For example, Winter teaches a mass transfer assembly comprising a liquid flow divider similar in form to that of Gao, i.e. in that the liquid flow divider of Winter comprises a pivotable liquid flow divider plate (diversion plate) 52 (Figures 3 and 4, 
The liquid flow divider of Winter is configured for delivering a volumetric split of liquid to the first and second sub-regions (left and right sides of column 46 respectively) and moveable between a first configuration for delivering a volumetric flow of liquid to the first sub-region (left side of column 46), i.e. a first configuration wherein the outlet weir 52 is tilted at an angle of 20° from vertical towards the first sub-region (left side of column 46) such that more liquid flows into the second sub-region (right side of column 46) than into the first sub-region (left side of column 46), and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region (left side of column), i.e. a second configuration wherein the outlet weir 52 is tilted at an angle of 10° from vertical towards the second sub-region (right side of column) such that more liquid flows into the first sub-region (left side of column) than into the second sub-region (right side of column), to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions (left and right sides of column 46 respectively) (Figures 3 and 4, Column 8 Line 65-Column 9 Line 61).
Note: The diversion plate 52 of Winter qualifies as an outlet weir as it is a barrier over which at least a portion of liquid exiting the inlet box flows (Figures 3 and 4, Column 8 Line 65-Column 9 Line 61). It should also be recognized that the inlet box 50 of Winter comprises an additional outlet weir in the form of notch 51 (Figures 3 and 4, Column 8 Line 65-Column 9 Line 61).
Note: After viewing Figure 3 of Winter, A person having ordinary skill in the art would expect the liquid flow divider of Winter to be capable of moving between the above described first and second configurations, i.e. wherein the diversion plate is angled as described above. Specifically, the depiction of 
Note: Although it is not explicitly taught, it is clear that the above described second configuration (i.e. the configuration wherein the outlet weir 52 is tilted at an angle of 10° from vertical towards the second sub-region [right side of column 46]), will deliver a greater volumetric flow of liquid to the first sub-region (left side of column) than the above described first configuration (i.e. the configuration wherein the outlet weir 52 is tilted at an angle of 20° from vertical towards the first sub-region [left side of column]). This is because, in the first configuration, the outlet weir 52 is tilted towards the first sub-region [left side of column] and thus, will divert an amount of liquid descending from a portion of the inlet box 50 lying over the first sub-region [left side of column] away from the first sub-region [left side of column] and into the second sub-region [right side of column]. Likewise, in the second configuration, the outlet weir 52 is tilted towards the second sub-region [right side of column] and thus, will divert an amount of liquid descending from a portion of inlet box 50 lying over the second sub-region [right side of column] away from the second sub-region [right side of column] and into the first sub-region [left side of column]).
In view of the above, a person having ordinary skill in the art would recognize that the liquid flow divider of Winter is a functional equivalent to the liquid flow divider in Gao. In other words, a person having ordinary skill in the art would have a reasonable expectation that the flow diver of Winter could be successfully used to divide flow in the place of the flow divider in Gao. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gao in view of Winter by replacing the liquid flow divider of Gao with a liquid flow divider like that of Winter, i.e. a flow divider having an inlet box for receiving an inflow of liquid, separate outflow boxes positioned to receive an outflow of liquid from the inlet box and respectively redistribute it as the volumetric flow of liquid to the first sub-region and the volumetric flow of liquid to the second sub-region, and an outlet weir over which the outflow of liquid must flow from the inlet box to one of the outflow boxes, in order to obtain a mass transfer system having a predictably functional liquid flow divider.

The liquid flow divider of modified Gao further comprises an actuator (outer end) 55 and linkage coupling (connecting rod) 53 coupling the actuator with the outlet weir 52and associated with the outlet weir 52 for moving the outlet weir between the first and second heights (Winter: Figures 3 and 4, Column 8 Line 65-Column 9 Line 61).
The outlet weir 52 is pivotably mounted and said actuator 55 is operably coupled with the outlet weir 52 for causing the outlet weir 52 to pivot between the first and second heights (Winter: Figures 3 and 4, Column 8 Line 65-Column 9 Line 61).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, as applied to claim 33 above, and in further view of Agrawal et al. (US 2015/0119612), hereafter referred to as Agrawal.
With regard to claim 39: Gao is silent to the mass transfer assembly including another diving wall, wherein the dividing walls are positioned in a horizontally spaced apart and parallel relationship.

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Gao and Agrawal by applying the mass transfer assembly of Gao, which is capable of controlling relative vapor flow rate through sub regions formed by a dividing wall, to a column having two dividing walls positioned in a horizontally spaced apart and parallel relationship so as to form three sub-regions, i.e. like those in Agrawal, in order to control the relative vapor flow rate between said three sub-regions in such columns.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beglinger (US 2,582,523) teaches a liquid distributor for dividing liquid streams. The distributor of Beglinger is similar in scope to the broader characterizations of Applicant’s invention. 
Zuber et al. (US 2008/0251127) anticipate non-elected species III (i.e. the species of Figures 7-9, Claims 30-32 and 38).
Zuber et al. (US 8,052,845) is the granted patent corresponding to the above cited Zuber et al. PG Pub. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772